Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 05/24/2019. Claims 1 through 11 are presently pending and are presented for examination.
Information Disclosure Statements
	The Information Disclosure Statements submitted on 02/28/20 and 07/11/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 7 recite the limitation "the link".  There is insufficient antecedent basis for this limitation in the claim. Fig. 5 mentions a plurality of links connected to each other and are labeled. Claims 1, 6-7 also introduced “a plurality of connected links”, however, it is not known if “the link” is which of these “a plurality of connected links “ or if it is even one of these “a plurality of connected links “. Therefore, it is unclear which link is being referred to in the claims. Claims 2-5, 8-11 are also rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 is claiming a program therefore is software per se (See MPEP 2106.03).
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process and/or mathematical concept without significantly more.
With respect to claim 1, the claim recites:
A map matching device which determines a position of a moving object on a map configured with a plurality of connected links on the basis of a position measurement point of the moving object,
the map matching device comprising: a candidate location extraction unit that extracts one or a plurality of candidate locations onto the link on the basis of the position measurement point;
a movement cost determination unit that determines a movement cost for the link connecting one of first candidate locations which are the candidate locations extracted on the basis of a certain position measurement point to one of second candidate locations which are candidate locations extracted on the basis of another position measurement point,
for each combination of the first candidate locations and the second candidate locations; a movement possibility judgment unit that judges whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost;
and a matching location determination unit that determines any one of the candidate locations included in the combination for which movement is judged as being possible by the movement possibility judgment unit, as a position of the moving object on the map.
Step 1 – Statutory category
Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a map matching device thus is a machine. The claim is directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes 
Claim 1 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitations constitutes judicial exception in terms of “mental processes” and/or mathematical concepts because under its broadest interpretation, the claim covers performance using mental processes and/or mathematical concepts.
The limitation of determining a position of a moving object on a map, extracting one or a plurality of candidate locations onto the link on the basis of the position measurement point, determining a movement cost for the link connecting one of first candidate locations, judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost, and determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map covers performance of the limitations in the mind. One can visually observe the road signs and the moving object while looking at a map to determine the moving position of the object. After measuring the moving object’s position, one can extract a candidate location that the moving object should move to next by marking a position on a map that the observer examines. One can mentally determine the movement cost for the link connecting one of first candidate locations by observing a map showing a certain position measurement point to a point that shows a second candidate location and adding those distances as indicated by para [0023] of the specifications by using arithmetic operations. One can mentally judge whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost because as indicated by para [0039] of the specifications, the movable distance is estimated based on the maximum speed that the moving object is able to move through a path. Therefore, one can judge how much speed the moving object is able to reach in order to be able to move from one candidate location to another. Furthermore, one can also mentally determine any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map because as stated earlier that the movable distance is based on speed of the moving object and if one observes a map or a road sign showing a distance to a candidate location, one can measure the amount of speed needed to reach the desired location. 
Step 2A, Prong Two – Practical Application – No 
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. This judicial exception is not integrated into a practical application because the claim only recites additional element of various devices and units. The devices and units in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
Similar to analysis under Step 2A, Prong Two above, the claim only recites additional element of various devices and units. The devices and units in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
With respect to claim 5, the claim recites:
A map matching system comprising: a client that measures a position of a moving object as a position measurement point;
a position measurement point collecting section that collects the position measurement point measured by the client; and the map matching device according to claim 1.
Step 1 – Statutory category
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a map matching system comprising: a client that measures a position of a moving object as a position measurement point and a position measurement point collecting section that collects the position measurement point measured by the client. The claim is directed to one of the four statutory categories.
Step 2A Prong One- Judicial Exception – Yes
Claim 5 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.

The Office submits that the foregoing bolded limitations constitutes judicial exception in terms of “mental processes” because under its broadest interpretation, the claim covers performance using mental processes.
The limitation of measuring a position of a moving object as a position measurement point covers performance of the limitation in the mind but for the generic computer component mentioned as the client. Para [0016] of the specifications mention the client as being an on-board unit mounted on a vehicle and a portable terminal carried by a pedestrian, via a network NW such as the internet. Other than reciting a generic computer component, nothing in the claim element precludes the step from being performed in the mind. One can visually observe the road signs and the moving object while looking at a map to measure the position of the object as a position measurement point. Further, one can visually and mentally observe and collect points indicating positions of the moving object by marking them on a map while observing the moving object. 
Step 2A, Prong Two – Practical Application – No
Claim 5 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. The judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “a client that measures a position of a moving object as a position measurement point;
a position measurement point collecting section that collects the position measurement point measured by the client;” are mere insignificant Extra-Solution Activity of data gathering and/or data outputting (See MPEP 2106.05(g)) and does not impose any meaningful limitation when it comes to measuring the position of the moving object. The claim is directed to an abstract idea of mental processes.  Further, this judicial exception is not integrated into a practical application because the claim only recites additional element of various client and section. The client and section in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept – No
As discussed in Step 2A Prong 2, the additional elements of “a client that measures a position of a moving object as a position measurement point;
a position measurement point collecting section that collects the position measurement point measured by the client;” are mere insignificant Extra-Solution Activity of data gathering and/or data outputting (See MPEP 2106.05(g)) and does not impose any meaningful limitation when it comes to measuring the position of the moving object, and mere instructions to apply the exception using a generic computer component. Therefore, this claim does not include inventive concepts.
With respect to claim 6, the claim recites: 
A map matching method of determining a position of a moving object on a map configured with a plurality of connected links on the basis of a position measurement point of the moving object,
the map matching method comprising: a candidate location extraction step of extracting one or a plurality of candidate locations onto the link on the basis of the position measurement point;
a movement cost determination step of determining a movement cost for the link connecting one of first candidate locations which are the candidate locations extracted on the basis of a certain position measurement point to one of second candidate locations which are candidate locations extracted on the basis of another position measurement point,
for each combination of the first candidate locations and the second candidate locations; a movement possibility judgment step of judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost;
and a matching location determination step of determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map.
Step 1 – Statutory category
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a position of a moving object on a map, extracting one or a plurality of candidate locations onto the link on the basis of the position measurement point, determining a movement cost for the link connecting one of first candidate locations, judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost, and determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map. The claim is directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes 
Claim 6 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitations constitutes judicial exception in terms of “mental processes” and/or mathematical concepts because under its broadest interpretation, the claim covers performance using mental processes and/or mathematical concepts.
The limitations of determining a position of a moving object on a map, extracting one or a plurality of candidate locations onto the link on the basis of the position measurement point, determining a movement cost for the link connecting one of first candidate locations, judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost, and determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map cover performance of the limitations in the mind. One can visually observe the road signs and the moving object while looking at a map to determine the moving position of the object. After measuring the moving object’s position, one can extract a candidate location that the moving object should move to next by marking a position on a map that the observer examines. One can mentally determine the movement cost for the link connecting one of first candidate locations by observing a map showing a certain position measurement point to a point that shows a second candidate location and adding those distances as indicated by para [0023] of the specifications by using arithmetic operations. One can mentally judge whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost because as indicated by para [0039] of the specifications, the movable distance is estimated based on the maximum speed that the moving object is able to move through a path. Therefore, one can judge how much speed the moving object is able to reach in order to be able to move from one candidate location to another. Furthermore, one can also mentally determine any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map because as stated earlier that the movable distance is based on speed of the moving object and if one observes a map or a road sign showing distance to a candidate location, one can measure the amount of speed needed to reach the desired location. 
Step 2A, Prong Two – Practical Application – No 
Claim 6 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 2B – Inventive Concept - No
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.
With respect to claim 7, the claim recites:
A program causing a computer of a map matching device which determines a position of a moving object on a map configured with a plurality of connected links on the basis of a position measurement point of the moving object,
to function as:
a candidate location extraction unit that extracts one or a plurality of candidate locations onto the link on the basis of the position measurement point;
a movement cost determination unit that determines a movement cost for the link connecting one of first candidate locations which are the candidate locations extracted on the basis of a certain position measurement point to one of second candidate locations which are candidate locations extracted on the basis of another position measurement point,
for each combination of the first candidate locations and the second candidate locations; a movement possibility judgment unit that judges whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost;
and a matching location determination unit that determines any one of the candidate locations included in the combination for which movement is judged as being possible by the movement possibility judgment unit, as a position of the moving object on the map.
Step 1 – Statutory category
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a position of a moving object on a map, extracting one or a plurality of candidate locations onto the link on the basis of the position measurement point, determining a movement cost for the link connecting one of first candidate locations, judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost, and determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map. The claim is not directed to one of the four statutory categories because it is claiming a program.
Step 2A, Prong One – Judicial Exception – Yes
Claim 7 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitations constitutes judicial exception in terms of “mental processes” and/or mathematical concepts because under its broadest interpretation, the claim covers performance using mental processes and/or mathematical concepts.
The limitation of determining a position of a moving object on a map, extracting one or a plurality of candidate locations onto the link on the basis of the position measurement point, determining a movement cost for the link connecting one of first candidate locations, judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost, and determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map covers performance of the limitation in the mind but for the recitation of generic computer components such as a (computer/program) in para [0045] of the specifications, the program is stored as the operation of each processing unit in the auxiliary storage device 903 and in para[0046], the computer develops the delivered program and performs the process. That is other than reciting a program being stored in the auxiliary storage device 903 as the operation of each processing unit and developing a delivered program to perform the process nothing in the claim precludes the step from being performed in the mind. One can visually observe the road signs and the moving object while looking at a map to determine the moving position of the object. After measuring the moving object’s position, one can extract a candidate location that the moving object should move to next by marking a position on a map that the observer examines. One can mentally determine the movement cost for the link connecting one of first candidate locations by observing a map showing a certain position measurement point to a point that shows a second candidate location and adding those distances as indicated by para [0023] of the specifications by using arithmetic operations. One can mentally judge whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost because as indicated by para [0039] of the specifications, the movable distance is estimated based on the maximum speed that the moving object is able to move through a path. Therefore, one can judge how much speed the moving object is able to reach in order to be able to move from one candidate location to another. Furthermore, one can also mentally determine any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map because as stated earlier that the movable distance is based on speed of the moving object and if one observes a map or a road sign showing distance to a candidate location, one can measure the amount of speed needed to reach the desired location. 
Step 2A, Prong Two – Practical Application – No 
Claim 7 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. The additional elements are not sufficient to amount to significantly more than the judicial exception. As mentioned in the MPEP 2106.05(g), the use of a computer to implement an abstract idea, adding insignificant extra solution activity does not integrate a judicial exception into a practical application.
Step 2B – Inventive Concept - No
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As mentioned above, the use of a program to cause a computer to execute the claimed limitations are mere insignificant Extra-Solution Activity of data gathering and/or data output. Hence, the claim is not patent eligible.
With respect to claims 2, 3, 4, 8, 9, 10, and 11,
	Similar to the parent claim 1. Step 1: These claims are apparatus claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by a human mind with a pen and paper and/or mathematical concepts. Step 2A, Prong Two and Step 2B: there are no additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 6, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raychev US 20150168161 A1 in view of Frederic AU 2009264278 A1 (hereinafter referred to as “Frederic” and “Raychev”).
Regarding claim 1, Raychev teaches a map matching device which determines a position of a moving object on a map configured with a plurality of connected links on the basis of a position measurement point of the moving object (See Raychev para [0017] “In accordance with various aspects of the subject technology, systems and methods for refining mapping data by finding new paths using a sequence of location signals (e.g., GPS signals) that include location information (e.g., location coordinates) for a mobile device. In some aspects, the sequence of location signals may be a global positioning system (GPS) track. A GPS track is an ordered set of GPS signals that includes location information (e.g., GPS coordinates) received from a mobile device of a user. For example, as a mobile device user moves from one location to another, the mobile device may transmit a series of GPS signals in a particular order that may be used to identify the route that the user traveled. In one aspect, a GPS signal may also be associated with a time (e.g., a timestamp) that indicates a time that the GPS signal was sent or received. The times associated with GPS signals may be used to place the GPS signals in proper order or to filter out unreliable GPS tracks.” And para [0047] “FIG. 5 is a conceptual representation 500 of candidate routes, in accordance with one aspect of the subject technology. One candidate route 560 is represented by GPS signal 310 being aligned to point 330, GPS signal 320 being aligned to point 340, and transition segment from point 330 to point 340. Another candidate route 570 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 345, and the transition segment linking them. A third candidate route 580 is represented by GPS signal 310 being aligned with point 330, GPS signal 320 being aligned with point 345, and the transition segment linking point 330 to point 345. And a fourth candidate route 590 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 340, and the transition segment from point 335 to point 340.”),
	the map matching device comprising: a candidate location extraction unit that extracts one or a plurality of candidate locations onto the link on the basis of the position measurement point (See Raychev para[0047] above);
a movement cost determination unit that determines a movement cost for the link connecting one of first candidate locations which are the candidate locations extracted on the basis of a certain position measurement point to one of second candidate locations which are candidate locations extracted on the basis of another position measurement point, for each combination of the first candidate locations and the second candidate locations; (See Raychev para[0019] “In one aspect, the route score may be embodied as a confidence value where the candidate route with the highest confidence value may be considered the route most likely taken by the mobile device user. In another aspect, the route score may be embodied as a cost value instead of a confidence value and the candidate route with the lowest cost value may be considered the route most likely taken by the mobile device user. In certain aspects, the various scores, values, and variables used to determine which candidate route a mobile device user most likely traveled are relative to one another and may be adjusted in order to more accurately identify the candidate route most likely traveled.” And See Raychev para [0046] “In order to generate other candidate routes, the routing module 130 may similarly determine transition segments for all other combinations of alignments of the GPS signals. For example, in FIG. 3, GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 345; GPS signal 310 can be aligned with point 330 and GPS signal 320 can be aligned with point 345; or GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 340. An example set of candidate routes that may be generated for these combination of alignments are illustrated in FIG. 5.”). Raychev teaches determining cost for each candidate route that comprises of two points being aligned with each other.
…
	However, Raychev does not teach a movement possibility judgment unit that judges whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost;
	and a matching location determination unit that determines any one of the candidate locations included in the combination for which movement is judged as being possible by the movement possibility judgment unit, as a position of the moving object on the map
	However, Frederic teaches a movement possibility judgment unit that judges whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on - 60 -the basis of the movement cost; (See Frederic pages 11 and 12 “For example, roads 901, 903, 904, 913 are assigned a temporally-variant weight value greater than roads 902, 905, 906 which are assigned a temporally-variant weight value greater than roads 908, 909. The assignment of graduated weights to roads according to their distance from the event 913 gradually discourages the inclusion of those roads into routes, unless it is necessary for 15 those roads to be used to arrive at a destination location, such as event 913. For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost.”);
	and a matching location determination unit that determines any one of the candidate locations included in the combination for which movement is judged as being possible by the movement possibility judgment unit, as a position of the moving object on the map (See Frederic page 12 “Under normal circumstances when setting the destination location to be the location of the POI 1012, a determined route includes roads 1001, 1002, 1003, 1008. The route may be determined 15 according to a variant of Dijkstra's algorithm by determining a lowest-weight route between the start location and the POI 1013.”).
	As a result, Raychev teaches a device that determines the position of a moving object on a map containing a plurality of links while Frederic teaches judging whether or not the moving object should travel a route depending on the cost.
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging if the route could be taken as taught in Frederic because a low cost route will help the operator save time.
Regarding claim 4, the combination of Raychev and Frederic teaches the device in claim 1 and as addressed in the rejection of claim 1, Raychev further teaches a score calculation unit that calculates a score of each candidate location on the basis of a distance between the position measurement point and the candidate location related to the position measurement point (See Raychev [0053] “At operation 220, based on the route scores for the candidate routes generated by the routing module 130 have been calculated, the map module 145 may identify a user route that represents the route the mobile device user traveled given the GPS signals of the GPS track. For example, if the route score is embodied as a confidence value, then the candidate route with the highest confidence value may be identified as the user route. If the route score is embodied as a cost value, the calculations of the scoring module 140 may be configured to enable the map module 145 to identify the candidate route with the lowest cost value as the user route.” And para [0052] “Based on the alignment values for each GPS signal and the transition values for each transition segment linking the aligned points, the scoring module 140 may calculate a route score for each candidate route. In one aspect, the route score may be a sum of the alignment values and the transition values. For example, in FIG. 6, the route score for candidate route 560 may be the alignment value for GPS signal 310+the alignment value for GPS signal 320+the transition value for the transition segment linking the two points 330 and 340. More specifically, in an aspect where the alignment value of a GPS signal is equal to 5 minus the distance between the GPS signal and the aligned point and the transition value for a transition segment along a path existing in the mapping data is 0, the route score for candidate route 560 would equal:
(5-37)+0+(5+17)=-44.”), 
	wherein the matching location determination unit determines any one of the candidate locations included in a combination for which movement is judged as being possible by the movement possibility judgment unit, as the position of the moving object on the map on the basis of the score (See Raychev para[0053] above).
	Regarding claim 5, Raychev teaches a map matching system comprising: a client that measures a position of a moving object as a position measurement point; a position measurement point collecting section that collects the position measurement point measured by the client; and the map matching device according to claim 1 (See Raychev para [0017] above, and FIG. 1).
	Regarding claim 6, Raychev teaches a map matching method of determining a position of a moving object on a map configured with a plurality of connected links on the basis of a position measurement point of the moving object (See Raychev para [0017]  “In accordance with various aspects of the subject technology, systems and methods for refining mapping data by finding new paths using a sequence of location signals (e.g., GPS signals) that include location information (e.g., location coordinates) for a mobile device. In some aspects, the sequence of location signals may be a global positioning system (GPS) track. A GPS track is an ordered set of GPS signals that includes location information (e.g., GPS coordinates) received from a mobile device of a user. For example, as a mobile device user moves from one location to another, the mobile device may transmit a series of GPS signals in a particular order that may be used to identify the route that the user traveled. In one aspect, a GPS signal may also be associated with a time (e.g., a timestamp) that indicates a time that the GPS signal was sent or received. The times associated with GPS signals may be used to place the GPS signals in proper order or to filter out unreliable GPS tracks.” And para [0047] “FIG. 5 is a conceptual representation 500 of candidate routes, in accordance with one aspect of the subject technology. One candidate route 560 is represented by GPS signal 310 being aligned to point 330, GPS signal 320 being aligned to point 340, and transition segment from point 330 to point 340. Another candidate route 570 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 345, and the transition segment linking them. A third candidate route 580 is represented by GPS signal 310 being aligned with point 330, GPS signal 320 being aligned with point 345, and the transition segment linking point 330 to point 345. And a fourth candidate route 590 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 340, and the transition segment from point 335 to point 340.”),
 the map matching method comprising: a candidate location extraction step of extracting one or a plurality of candidate locations onto the link on the basis of the position measurement point (See Raychev para [0047] above and FIG 5);
a movement cost determination step of determining a movement cost for the link connecting one of first candidate locations which are the candidate locations extracted on the basis of a certain position measurement point to one of second candidate locations which are5Docket No.: SHP-206 candidate locations extracted on the basis of another position measurement point, for each combination of the first candidate locations and the second candidate locations (See Raychev para[0019] “In one aspect, the route score may be embodied as a confidence value where the candidate route with the highest confidence value may be considered the route most likely taken by the mobile device user. In another aspect, the route score may be embodied as a cost value instead of a confidence value and the candidate route with the lowest cost value may be considered the route most likely taken by the mobile device user. In certain aspects, the various scores, values, and variables used to determine which candidate route a mobile device user most likely traveled are relative to one another and may be adjusted in order to more accurately identify the candidate route most likely traveled.” And See Raychev para [0046] “In order to generate other candidate routes, the routing module 130 may similarly determine transition segments for all other combinations of alignments of the GPS signals. For example, in FIG. 3, GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 345; GPS signal 310 can be aligned with point 330 and GPS signal 320 can be aligned with point 345; or GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 340. An example set of candidate routes that may be generated for these combination of alignments are illustrated in FIG. 5.”). Raychev teaches determining cost for each candidate route that comprises of two points being aligned with each other.
…
However, Raychev does not teach a movement possibility judgment step of judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost 
and a matching location determination step of determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map
However, Frederic teaches a movement possibility judgment step of judging whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost (See Frederic pages 11 and 12 “For example, roads 901, 903, 904, 913 are assigned a temporally-variant weight value greater than roads 902, 905, 906 which are assigned a temporally-variant weight value greater than roads 908, 909. The assignment of graduated weights to roads according to their distance from the event 913 gradually discourages the inclusion of those roads into routes, unless it is necessary for 15 those roads to be used to arrive at a destination location, such as event 913. For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost.”)
and a matching location determination step of determining any one of the candidate locations included in the combination for which movement is judged as being possible in the movement possibility judgment step, as a position of the moving object on the map (See Frederic page 12 “Under normal circumstances when setting the destination location to be the location of the POI 1012, a determined route includes roads 1001, 1002, 1003, 1008. The route may be determined 15 according to a variant of Dijkstra's algorithm by determining a lowest-weight route between the start location and the POI 1013.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging that the route could be taken as taught in Frederic because a low cost route will help the operator save time.
Regarding claim 7, Raychev teaches a program causing a computer of a map matching device which determines a position of a moving object on a map configured with a plurality of connected links on the basis of a position measurement point of the moving object, (See Raychev para [0017]  “In accordance with various aspects of the subject technology, systems and methods for refining mapping data by finding new paths using a sequence of location signals (e.g., GPS signals) that include location information (e.g., location coordinates) for a mobile device. In some aspects, the sequence of location signals may be a global positioning system (GPS) track. A GPS track is an ordered set of GPS signals that includes location information (e.g., GPS coordinates) received from a mobile device of a user. For example, as a mobile device user moves from one location to another, the mobile device may transmit a series of GPS signals in a particular order that may be used to identify the route that the user traveled. In one aspect, a GPS signal may also be associated with a time (e.g., a timestamp) that indicates a time that the GPS signal was sent or received. The times associated with GPS signals may be used to place the GPS signals in proper order or to filter out unreliable GPS tracks.” And para [0047] “FIG. 5 is a conceptual representation 500 of candidate routes, in accordance with one aspect of the subject technology. One candidate route 560 is represented by GPS signal 310 being aligned to point 330, GPS signal 320 being aligned to point 340, and transition segment from point 330 to point 340. Another candidate route 570 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 345, and the transition segment linking them. A third candidate route 580 is represented by GPS signal 310 being aligned with point 330, GPS signal 320 being aligned with point 345, and the transition segment linking point 330 to point 345. And a fourth candidate route 590 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 340, and the transition segment from point 335 to point 340.” And para [0023] “FIG. 1 is a conceptual block diagram illustrating a network environment 100 for finding new paths using global positioning system (GPS) tracks, in accordance with various aspects of the subject technology. Although FIG. 1 illustrates a client-server network environment 200, other aspects of the subject technology may include other configurations including, for example, peer-to-peer environments or single system environments. The network environment 100 may include at least one server 115 and at least one client device 105 connected over a network 150. The client device 105 may be any machine configured to generate and transmit a GPS signal that includes location information (e.g., GPS coordinates) to the server 115. For example, client device 105 may be a mobile device (e.g., a smart phone, a tablet computer, a personal digital assistant (PDA), a global positioning system (GPS) device, etc.), or any other machine with appropriate processor, memory, and communications capabilities.”),
 to function as: a candidate location extraction unit that extracts one or a plurality of candidate locations onto the link on the basis of the position measurement point(See para[0047] above);
a movement cost determination unit that determines a movement cost for the link connecting one of first candidate locations which are the candidate locations extracted on the basis of a certain position measurement point to one of second candidate locations which are candidate locations extracted on the basis of another position measurement point, for each combination of the first candidate locations and the second candidate locations (See Raychev para[0019] “In one aspect, the route score may be embodied as a confidence value where the candidate route with the highest confidence value may be considered the route most likely taken by the mobile device user. In another aspect, the route score may be embodied as a cost value instead of a confidence value and the candidate route with the lowest cost value may be considered the route most likely taken by the mobile device user. In certain aspects, the various scores, values, and variables used to determine which candidate route a mobile device user most likely traveled are relative to one another and may be adjusted in order to more accurately identify the candidate route most likely traveled.”);
…
However, Raychev does not teach a movement possibility judgment unit that judges whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost
and a matching location determination unit that determines any one of the candidate locations included in the combination for which movement is judged as being possible by the movement possibility judgment unit, as a position of the moving object on the map
However, Frederic teaches a movement possibility judgment unit that judges whether or not the moving object is able to move from one of the first candidate locations to one of the second candidate locations for each combination of the first candidate locations and the second candidate locations on the basis of the movement cost (See Frederic pages 11 and 12 “For example, roads 901, 903, 904, 913 are assigned a temporally-variant weight value greater than roads 902, 905, 906 which are assigned a temporally-variant weight value greater than roads 908, 909. The assignment of graduated weights to roads according to their distance from the event 913 gradually discourages the inclusion of those roads into routes, unless it is necessary for 15 those roads to be used to arrive at a destination location, such as event 913. For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost.”)
and a matching location determination unit that determines any one of the candidate locations included in the combination for which movement is judged as being possible by the movement possibility judgment unit, as a position of the moving object on the map (See Frederic page 12 “Under normal circumstances when setting the destination location to be the location of the POI 1012, a determined route includes roads 1001, 1002, 1003, 1008. The route may be determined 15 according to a variant of Dijkstra's algorithm by determining a lowest-weight route between the start location and the POI 1013.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging that the route could be taken as taught in Frederic because a low cost route will help the operator save time.

Regarding claim 9, the combination of Raychev and Motoyama teach the map matching device in claim 2 and as addressed above in the rejection of claim 2, Raychev further teaches a score calculation unit that calculates a score of each candidate location on the basis of a distance between the position measurement point and the candidate location related to the position measurement point (See Raychev para [0052] and [0053]),
wherein the matching location determination unit determines any one of the candidate locations included in a combination for which movement is judged as being possible by the movement possibility judgment unit, as the position of the moving object on the map on the basis of the score (See Raychev para[0053] above).
Regarding claim 10, the combination of Raychev, Frederic, and Myers teach the device as claimed in claim 3 and as addressed above in the rejection of claim 3, Raychev further teaches a score calculation unit that calculates a score of each candidate location on the basis of a distance between the position measurement point and the candidate location related to the position measurement point (See Raychev para [0052] and [0053] above),
wherein the matching location determination unit determines any one of the candidate locations included in a combination for which movement is judged as being possible by the movement possibility judgment unit, as the position of the moving object on the map on the basis of the score (See Raychev para[0053] above).
Regarding claim 11, the combination of Raychev, Frederic, and Myers teach the device as claimed in claim 8 and as addressed in the rejection of claim 8 above, Raychev further teaches a score calculation unit that calculates a score of each candidate location on the basis of a distance between the position measurement point and the candidate location related to the position measurement point (See Raychev para[0052] and [0053]),
wherein the matching location determination unit determines any one of the candidate locations included in a combination for which movement is judged as being possible by the movement possibility judgment unit, as the position of the moving object on the map on the basis of the score (See Raychev para[0053] above).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raychev in view of Frederic and further in view of Motoyama US 20100262359 A1 (hereinafter referred to as “Motoyama”).
	Regarding claim 2, the combination of Raychev and Frederic teaches the device in claim 1 and as addressed in the rejection of claim 1, however neither Raychev nor Frederic teaches wherein the movement cost determination unit determines a movement cost for each combination of the first candidate locations and the second candidate locations on the basis of a movement cost table in which the movement cost for the link connecting a certain linkage to another linkage is recorded in advance for each combination of the linkages 
	However, Motoyama teaches wherein the movement cost determination unit determines a movement cost for each combination of the first candidate locations and the second candidate locations on the basis of a movement cost table in which the movement cost for the link connecting a certain linkage to another linkage is recorded in advance for each combination of the linkages [See Motoyama para[0096] “FIG. 16 is a flow chart showing the overall steps of searching an optimum route in the route search method under the present invention. In step 171, the cost tables as shown in FIGS. 13-15 are created for the virtual links that connect the boundary nodes of administrative regions in the higher layer of map data and physical links of base layer. As noted above, the values in the cost tables are computed based on distances, travel times, and predetermined cost space factors for each virtual link and physical link.”
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include a cost information table as disclosed in Motoyama because it would help the operator observe different costs before traveling. 
Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raychev in view of Frederic and further in view of Myers US 10444763 B2 (hereinafter referred to as “Myers”).
	Regarding claim 3, the combination of Raychev and Frederic teaches the device in claim 1 and as addressed in the rejection of claim 1,  Raychev further teaches a movable distance estimation unit that acquires a speed of the moving object at the position measurement point (See Raychev para [0031] “GPS tracks may by classified into different types by calculating a speed of travel between the GPS signals based on the distance between the location coordinates of the GPS signals and the amount of time that elapsed between one signal and another. According to one aspect, the speed for a GPS track may be the average speed between each pair of consecutive GPS signals in the GPS track (e.g., the i-th GPS signal and the (i+1)-th GPS signal in the GPS track). The filtering module 125 may then check to see if the speed is between a certain range for the desired GPS track type. For example, if a walking track is the desired track type, the filtering module 125 may determine whether the speed of a GPS track is within the walking track range (e.g., between 0.3 meters per second and 3 meters per second”), 
	…
	However, Raychev does not teach and estimates a movable distance which the moving object is able to move between the time of measuring the certain position measurement point and the time of measuring another position measurement point on the basis of the speed.
However, Myers teaches and estimates a movable distance which the moving object is able to move between the time of measuring the certain position measurement point and the time of measuring another position measurement point on the basis of the speed (See Myers col. 8, lines 37-40) …
As a result, Raychev teaches a device that measures the speed of the moving object while Myers teaches estimating distance based on the speed being traveled.
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include estimating distance based on speed as disclosed in Myers because the operator would want to know how fast he/she needs to drive in order to reach the desired location.
	However, neither Raychev nor Myers disclose wherein the movement possibility judgment unit judges that the moving object is able to move from one of the first candidate locations to one of the second candidate locations in a case where the movement cost is less than the movable distance.
However, Frederic teaches wherein the movement possibility judgment unit judges that the moving object is able to move from one of the first candidate locations to one of the second candidate locations in a case where the movement cost is less than the movable distance (See Frederic page 12 “The route may be determined 15 according to a variant of Dijkstra's algorithm by determining a lowest-weight route between the start location and the POI 1013.”).
As a result, Raychev teaches a device that measures the speed of the moving object while Myers teaches estimating distance based on the speed being traveled. And Frederic teaches judging the movement cost for different routes. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging that the route could be taken as taught in Frederic because a low cost route will help the operator save time.
Regarding claim 8, the combination of Raychev and Motoyama teach the map matching device as claimed in claim 2 and as addressed above in the rejection of claim 2, Raychev further teaches a movable distance estimation unit that acquires a speed of the moving object at the position measurement point (See Raychev para [0031]),
…
However, neither Raychev nor Motoyama teach and estimates a movable distance which the moving object is able to move between the time of measuring the certain position measurement point and the time of measuring another position measurement point on the basis of the speed
However, Myers teaches and estimates a movable distance which the moving object is able to move between the time of measuring the certain position measurement point and the time of measuring another position measurement point on the basis of the speed, (See Myers col. 8, lines 37-40).
As a result, Raychev teaches a device that measures the speed of the moving object while Myers teaches estimating distance based on the speed being traveled.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include estimating distance based on speed as disclosed in Myers because the operator would want to know how fast he/she needs to drive in order to reach the desired location.
However neither Raychev, Motoyama, nor Myers teach wherein the movement possibility judgment unit judges that the moving object is able to move from one of the first candidate locations to one of the second candidate locations in a case where the movement cost is less than the movable distance.
However, Frederic teaches wherein the movement possibility judgment unit judges that the moving object is able to move from one of the first candidate locations to one of the second candidate locations in a case where the movement cost is less than the movable distance (See Frederic page 12 “The route may be determined 15 according to a variant of Dijkstra's algorithm by determining a lowest-weight route between the start location and the POI 1013.”).
As a result, Raychev teaches a device that measures the speed of the moving object while Myers teaches estimating distance based on the speed being traveled. And Frederic teaches judging the movement cost for different routes. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging if the route could be taken as taught in Frederic because a low cost route will help the operator save time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 105674998 A teaches finding a potential route based on predetermined efficiency to find the predetermined route and a cost table that involves the use of distance.
CN 108780156 A teaches determining distance between 2 location points on the basis of average speed.
JP 2010267000 A teaches determining the cost for each link and deciding on the link that has the smallest cost.
WO 2007119559 A1 teaches finding a minimum path between a starting position to the desired position according to the cost.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./           Examiner, Art Unit 3664   
/KHOI H TRAN/           Supervisory Patent Examiner, Art Unit 3664